CLARK, Circuit Judge:
On the first appeal of this case asserting racial discrimination in employment,1 we invalidated a testing procedure and remanded the cause to the district court with directions to grant relief to plaintiff unless the City of Atlanta could prove by clear and convincing evidence that when Robert J. Cooper sought employment in 1969 as a municipal golf professional he would not have been hired even if the City had not used the Otis-Lennon Mental Ability Test as a prerequisite for the position, and to reconsider both the denial of attorneys’ fees to Cooper and the assessment of costs. Cooper v. Allen, 467 F.2d 836 (5th Cir. 1972). On remand, the district judge awarded Cooper 12,000 dollars in attorneys’ fees “as a result of his success through the [first] appeal,” but denied his request for back pay and in-junctive relief because the City was found to have discharged its burden of proving that James Russell Hazelwood, the golf professional whom defendants had hired for the position sought by plaintiff, was better qualified for the job. Cooper appeals from that judgment asserting error in the district court’s denial of individual relief, in its refusal to award additional attorneys’ fees incurred on remand, and in its assessment of one-half of the costs against him. The City cross-appeals from the award to Cooper of attorneys’ fees. We affirm on both appeals.
It is admitted that when Cooper applied for the position of golf pro in 1969, Atlanta required: (1) a satisfactory score on the now-discontinued Otis test; (2) age between 25 and 40; (3) at least five years’ experience as a golf pro or an assistant golf pro; (4) Class A membership in the PGA, or eligibility therefor; and (5) a successful oral interview. Having rejected the use of the Otis test, but lacking a basis for determining the final consequence of this adjudication, our prior mandate sent the cause back for further fact development with the provision that, to prevail, Atlanta must show by clear and convincing proof “that, in the light of the enumerated qualifications, Cooper would not have been entitled to the job even had there been no requirement to take and pass the Otis test. That is, the City must show that the person actually hired was on the whole better qualified for the job.” 467 F.2d at 840. The test was also restated thus: “Since there was but one job opening at the time . . ., the City’s burden . . . is to show that Cooper was not the most qualified applicant.” 467 F.2d at 840 n. 3.
On the basis of facts adduced at an evidentiary hearing held after remand, the district court concluded that “Hazel-wood’s [prior] experience ... of having the responsibility of a golf course and running a pro shop outweighs the plaintiff’s work history as a pro or assistant pro and is clear and convincing proof that Hazelwood was better qualified for the 1969 vacancy .” Accordingly, the court declined to award back pay or enter an injunction. Cooper’s instant appeal broad*767ly attacks this unfavorable finding of fact. He first contends that the district court erred in relying on Hazelwood’s previous experience, without assessing his [Hazelwood’s] prior performance and ability to perform in the new position. He also asserts that while experience is a facially neutral requirement, it operates unlawfully here to perpetuate past racial discrimination since until recently blacks were traditionally foreclosed from obtaining experience as golf pros. Second, Cooper urges that the City failed to prove Hazelwood was the more qualified by clear and convincing evidence. Cooper’s third assignment of error is that the district judge improperly admitted hearsay evaluations of Ha-zelwood’s previous job performance and refused to admit testimony from a banker about Cooper’s business ability.
The district judge heard testimony from Atlanta Parks and Recreation Department officials and a practicing municipal golf professional about the duties and responsibilities of a City golf pro which demonstrated that teaching lessons only occupies about five percent of his time, whereas the bulk of his duties requires skills wholly unrelated to athletic ability. Of primary importance is a measure of merchandising expertise and financial ability. Golf professionals in Atlanta are principally engaged in collecting and accounting to the City for approximately 40,000 dollars a year in green fees. In addition, he operates concession stands and the pro shop, which he must personally stock with golf equipment and other merchandise from his own finances. He is obliged to keep the course open for business during daylight hours seven days a week. The pro also exercises varying degrees of authority over the entire operation of the golf course from supervising golf starters, assistant pros, and building custodians; to advising on course maintenance and upkeep; to assisting in the organization and management of golf tournaments.
It was against this backdrop that the court below assessed the comparative abilities of Hazelwood vis-a-vis Cooper. This task was to be framed “in light of the enumerated qualifications.” Both men fit the age and PGA membership prerequisites. Evaluation of their oral interviews was considered to be impracticable. Consequently, the district judge was left “to consider each man’s experience as one of the qualifications in determining which one was better qualified for the 1969 vacancy.” Hazelwood, whose educational attainments included a high school diploma and fourteen months of legal training, had been successively employed over a nine-year period by Lockheed Aircraft Corporation, a financing company, and the United States Post Office before he became a golf professional in 1962 at the Toccoa Country Club, an organization of approximately 175 to 250 members which also had approximately 200 non-member players. During his four-year tenure, Hazelwood’s duties were gradually expanded until, when appointed golf course superintendent and club manager at Toe-coa, he was responsible for the club’s entire golfing and social activities. He next spent two years as golf pro and golf course superintendent at the Conley Depot Golf Club, an army-affiliated organization which had about 300 members and a pro shop that averaged 3,300 dollars in gross sales per month. At both courses he was sole proprietor of the pro shop and also was charged with maintaining the condition of the golf course, purchasing and maintaining equipment, and the hiring, firing and supervision of course personnel. In addition to his business obligations, he gave individual golf lessons, conducted clinics for women and children, attended PGA-sponsored seminars and its one-week business school, and competed in several hundred golf tournaments during his years at Toccoa and Conley.
Cooper’s association with golf began as a player at age seven. He caddyed thereafter as he completed ten and one-half years of elementary schooling in Jacksonville, Florida. As a teen-ager he worked during one summer in a New York City golf shop where he sold golf *768items and helped the owner, Zeke Harts-field, give lessons. Cooper returned to Atlanta in 1954 and labored for two years in the repair shop at the Druid Hills Golf Club. He cleaned and repaired clubs and informally offered players tips and lessons. He was variously employed over the next ten years as a truck driver, Fuller Products vendor and a used car salesman. During this time he occasionally worked on the greens and played at the private, predominantly black New Lincoln Golf Club and regularly gave golfing instruction upon request. In 1968 he attended the one-week PGA business school and completed a 30-day correspondence course from the Etonic Shoe Company, which was primarily oriented to personality development and the sale of golf products. From 1969 until the first trial he tried unsuccessfully to establish a used car business on borrowed funds. Cooper’s acquaintance with golfing competition included fifteen USGA tournaments and several local tournaments in Jacksonville. He had also participated in the organization of one local golf tournament.
This record furnishes more than ample support for the district court’s conclusion that Hazelwood clearly and convincingly was, on the whole, better qualified to serve as an Atlanta municipal golf professional. Cooper charges, however, that a comparative evaluation grounded upon previous golf experience discriminates against him on account of his race. It is not arguable that blacks have in the past been excluded from PGA membership and competition and generally relegated to the role of caddy and greenskeeper; but, this to the contrary notwithstanding, the determinative shortcomings in Cooper’s employment resumé are not attributable either to his race or to past racial discrimination.
In strict compliance with our prior mandate, the district court disregarded race and instead weighed the evidence tendered by the City to determine whether “in light of the enumerated qualifications” the defendants had sustained their burden of proof. We cannot say that the court accorded any pri-ma facie superiority to the fact that Ha-zelwood’s purely golfing experience was greater. Furthermore, contrary to Cooper’s assertion on this appeal, the district judge explicitly refused to consider the hearsay, written reports of Ha-zelwood’s employment references upon which city officials had based their opinions of the applicants’ comparative abilities. This record disclosed that both men were talented golfers and teachers, perhaps equally so. It was when evaluations of the competing applicants’ entrepreneurial expertise and fiscal responsibility were juxtaposed that the composite pointed clearly and convincingly in Hazelwood’s favor.
Cooper simply lacked the commercial experience that would indicate he possessed the necessary competence to discharge the fiscal and merchandising responsibilities of this golf pro position with the same level of proficiency which Hazelwood’s background predicted. This comparative prognostication called for an evaluation of each man’s present capability and a forecast of his competency to fill the vacant position. The record shows without dispute that Ha-zelwood was continuously employed and progressively assigned expanded responsibilities over a six year period by two golf clubs. Such proof permits the reasonable inferences that (1) he performed satisfactorily in these two previous employments and (2) he was capable of discharging the business-type duties of an Atlanta municipal golf pro. These inferences were buttressed by Ha-zelwood’s testimony that under his leadership the Toccoa Country Club showed a profit in all phases of its operations for the first time in its fifteen year history.
Cooper argues that the missing commercial link in his background could have been forged by his banker, Lucius Clay, who would have opined that Cooper was industrious and a good credit risk. The district court excluded Clay’s *769testimony because he was not acquainted with Cooper in 1969 when Cooper’s application was under consideration. Although this evidentiary ruling was well within the ambit of the district judge’s discretion, its admission still would not have overridden Cooper’s lack of mercantile expertise as of the time he applied for the job in question.
Cooper asserts that today’s appeal presents issues of racial discrimination, but this assertion is not well taken. The record does not warrant the conclusion that the City appraised Cooper poorly because of the lack of golf-related experience which he could not get because of his race. The decisive shortcoming in Cooper’s background was that he lacked privity with any comparable business outside the world of golf. If Cooper had been a successful merchant or businessman in any line of endeavor, or if the city’s decision to hire had depended upon possession by an applicant of a line of prior experience which his race barred him from acquiring, this ease would assume a different appellate posture. Cooper’s situation as a comparative commercial novice, however, was wholly unrelated to historic racial discrimination in the golfing profession; thus, the city’s decision did not operate to penalize Cooper on account of his race.2
Plaintiff deprecates all of Hazelwood’s supportive evidence about his work history as self-serving and insufficient against the enthusiastic endorsements of Cooper’s three “disinterested” witnesses, who revealed little familiarity with the duties and responsibilities expected of a municipal golf professional. Any infirmities in Hazelwood’s background were equally vulnerable to exposure on cross-examination. The weight and credibility of the evidence were matters within the province of the district judge. Equating experience with demonstrated proficiency, and disavowing any reliance on race related deficits, this record affirms his conclusion that “Hazelwood’s [prior] experience ... is clear and convincing proof that Hazelwood was better qualified for the 1969 vacancy, especially since the duties of the position included the operation of the pro shop and the golf course. This task could be best discharged by a person who, in addition to being proficient in playing the game of golf, has demonstrated the business skill necessary to the successful management of a golf course operation.” 3
Although the district court initially denied Cooper any attorneys’ fees for the first trial of this cause, on remand the court granted him 7,000 dollars for services rendered during the original trial and 5,000 dollars for the first appeal. Since he was not successful on remand, the district judge refused to award additional fees or to modify the assessment of costs equally against both parties. Neither action constituted an abuse of discretion. See Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974).
The judgment of the district court is Affirmed.

. Jurisdiction was predicated on 28 U.S.C. § 1343(3) and 42 U.S.C. § 1981.


. Because we find no race discrimination at the bottom of this case, we decline to draw an analogy here to cases in which seniority or other facially neutral employment criteria perpetuate the lingering effects of past discrimination. See, e. g., Johnson v. Goodyear Tire & Rubber Co., 491 F.2d 1364 (5th Cir. 1974) ; United States v. Georgia Power Co., 474 F.2d 906 (5th Cir. 1973) ; Paperwork-ers Local No. 189 v. United States, 416 F.2d 980 (5th Cir. 1969) ; see also Morrow v. Crisler, 491 F.2d 1053 (5th Cir. 1974) (en banc) ; NAACP v. Allen, 493 F.2d 614 (5th Cir. 1974). We also note that the City hired its first two black assistant golf professionals in 1971.


. In his dissent, Judge Goldberg concludes that the district court’s decision turned entirely on a comparison of the applicants’ prior experience as golf professionals. Looking to the findings of fact as a whole and the unabridged evidentiary record before the district judge, we cannot agree that his view was so myopic. The record discloses a gross disparity in business ability between Hazelwood and Cooper. We consider this quantum difference in proven, job-related skills to be dispositive of this appeal.